           Case 3:19-cv-00388-JAM Document 66 Filed 01/30/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

VERNON HORN,                           :      CIVIL NO. 3:18-CV-1502(JAM)
    Plaintiff,                         :
                                       :
      v.                               :
                                       :
CITY OF NEW HAVEN, et al.,             :      JANUARY 30, 2020
     Defendants.



MARQUIS JACKSON,                       :      CIVIL NO. 3:19-CV-0388(JAM)
    Plaintiff,                         :
                                       :
      v.                               :
                                       :
CITY OF NEW HAVEN,                     :      JANUARY 30, 2020
     Defendants.

      EMERGENCY AND (Near) CONSENT MOTION FOR LEAVE TO
       HOLD THE FEBRUARY 5, 2020 DEPOSITION OF ATTORNEY
         GARY NICHOLSON AT THE FEDERAL COURTHOUSE

      Gary Nicholson moves for order of the Court to hold his deposition at the

federal courthouse. The deposition is scheduled for February 5th, 2020 and cannot

be rescheduled. Fact discovery is drawing to a close at the end of February, and

there are disputes among the various parties regarding safety concerns with having

the deposition in one of the law firms that have been used in other depositions. All

parties agree that holding the deposition at the courthouse will resolve the various

disputes and allow the deposition to proceed without further motion practice. All

parties consent to this motion, except as specified elsewhere below.




ORAL ARGUMENT NOT REQUESTED
        Case 3:19-cv-00388-JAM Document 66 Filed 01/30/20 Page 2 of 4




      BACKGROUND

      Attorney Gary Nicholson was the State’s Attorney that prosecuted the

criminal trials of Mr. Horn and Mr. Jackson. He is scheduled to be deposed on

February 5, 2020. The Attorney General is providing Nicholson legal services and

representation for his deposition. Based on previous occurrences in this case during

Detective Breland’s deposition, the Office of the Attorney General has safety

concerns with Mr. Horn being physically present in the same room as witnesses who

were in law enforcement and involved in Horn’s arrest, prosecution, etc. Mr. Horn

does not agree with those concerns or their bases and wishes to attend the

deposition in person.

      The parties have attempted to resolve this dispute, and all agree that holding

the deposition at the courthouse would satisfy the rights and concerns of all

involved and will negate the need for additional motion practice addressing whether

or how Mr. Horn should attend or not attend the deposition. Plaintiff Horn wishes

to state that he does not consent absent his being able to videotape the deposition

and be able to proceed for seven hours of deposition time. 1 The parties understand

that the Court does not usually have parties hold depositions at the courthouse. 2

However, in these circumstances, they respectfully submit that good cause exists to

1   Horn withheld his consent to this motion because of concern over the seven-hour
limit of the deposition, so this motion is not a consent motion in the Horn matter; he
lodged no other objection to the contents of the motion or the relief sought.
2   To undersigned’s knowledge, a deposition taken by a colleague was held at the
New Haven federal courthouse in during in or about October, 2019, with permission
of the Court, in Fonk v. Semple, et al., 3:18-CV-1283(KAD)(SALM).


                                          2
        Case 3:19-cv-00388-JAM Document 66 Filed 01/30/20 Page 3 of 4




grant this motion. If the Court has additional questions or concerns, the parties

welcome either a call with the Court or the opportunity to file materials providing

additional information.

      Good cause exists to file this motion seeking expedited relief under Local

Rule given the scheduling in this case. See D. Conn. L. Civ. R. 7(a)6.

      WHEREFORE, Nicholson respectfully requests that the Court grant this

motion and issue an order allowing the February 5th, 2020 deposition of Attorney

Gary Nicholson to be held at the New Haven federal courthouse.


                                              Respectfully submitted,

                                              DEPONENT WITNESS
                                              Gary Nicholson

                                              WILLIAM TONG
                                              ATTORNEY GENERAL



                                           BY:__/s/_Stephen R. Finucane_______________
                                             Stephen R. Finucane
                                             Assistant Attorney General
                                             110 Sherman Street
                                             Hartford, CT 06105
                                             Federal Bar #ct30030
                                             E-Mail: stephen.finucane@ct.gov
                                             Tel: (860) 808-5450
                                             Fax: (860) 808-5591




                                          3
        Case 3:19-cv-00388-JAM Document 66 Filed 01/30/20 Page 4 of 4




                                 CERTIFICATION

      I hereby certify that on January 30, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation

of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.


                                        __/s/_Stephen R. Finucane_____________________
                                        Stephen R. Finucane
                                        Assistant Attorney General




                                           4
